Citation Nr: 0916714	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-24 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to December 
1957 at which time he was a seaman on the USS THOMASTON (LSD-
28), including as a primary loader at one of 8 sets of 3-inch 
twin gun mounted turrets onboard.  He was born in June 1934. 

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran filed his original claim on April 20, 2004.  In a 
rating action in March 2006, the VARO granted service 
connection for defective hearing, for which a noncompensable 
rating was assigned; and service connection for tinnitus, for 
which a 10 percent rating as assigned, both from April 20, 
2004.

During the course of the current appeal, the Veteran raised 
and then indicated that he did not intend to further pursue 
the issue of an earlier effective date.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing at the VARO 
in March 2009; a transcript (Tr.) is of record. 


FINDING OF FACT

The competent audiological and other evidence, from both 
private and VA sources, is consistent and shows that the 
Veteran has had audiometric findings reflecting pure tone 
responses which are reasonably comparable to literal 
designations of Level II and Level IV with impairment of 
speech reception and discrimination, demonstrated functional 
impairment of his daily living, and significant impact on his 
ability to work as a substitute teacher, necessitating that 
he retire.  



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no 
more, for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85-4.87, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44.  

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Further notice is not 
required in this case because, upon review of the file, the 
Board finds that every effort has been made to inform the 
Veteran as to what is required for increased compensation for 
the herein concerned disability; and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness. 38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2007).  In sum, a zero percent 
evaluation is provided where hearing in the better (or in 
this case, nonservice-connected and not totally deaf) ear is 
I and hearing in the other ear is I through IX.  38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; 
the results of the above-described testing are charted on 
Table VI and Table VII.  See 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85(f), if impaired hearing is service 
connected in only one ear, the non-service-connected ear will 
be assigned the literal designation of I, subject to 
provisions rating to total deafness in that ear pursuant to 
38 C.R.R § 3.383.

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on pure 
tone thresholds alone, under Table VIA.  38 C.F.R. § 4.85(c).  
Prior to June 10, 1999, the use of the alternative table was 
only permitted when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. §§ 
3.400(p), 3.114(a), 4.85, 4.86 (1998 & 2007).

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

However, a recent Court decision has admonished that 
audiologists must describe the effects of the hearing loss on 
occupational functioning and daily activities so that it can 
be determined whether an extaschedular evaluation may be 
assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  In Martinak, the Court specifically pointed out 
that, unlike the schedular rating criteria for rating hearing 
loss, the extraschedular provisions do not rely exclusively 
on objective results to determine entitlement. 

In exceptional cases where the schedular evaluation is found 
to be inadequate, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Service records are in the file for comparison.  The Veteran 
has also written and orally testified that he had worked in a 
variety of jobs since service, but most recently, he was 
working as a substitute teacher, but had to quit that work, 
and retired due to the fact that he simply could not hear 
well enough to continue and noises hurt his ears.  
Specifically, he reports that as a supervisor at the School 
District Maintenance Department, he had to talk to department 
heads, directors, and other staff members; that his hearing 
loss made it hard to understand what they said and difficult 
to communicate with them as well; and that this, in essence, 
is what prompted him to retire.

A report of a private audiological evaluation in July 2004 is 
of record, in graph form, reflecting raw scores.  The 
audiologist reported that the Veteran had a mild 
sensorineural hearing loss at 250 Hz and a moderate to severe 
sensorineural hearing loss from 3000-8000 Hz on the right.  
In the left ear, he had a mild sensorineural hearing loss at 
250 Hz, and a moderate sensorineural hearing loss from 3000-
8000 Hz.  Word recognition scores were 76 percent in both 
ears.  He was noted to be having frequent difficulty 
understanding speech in most situations.  He was interested 
in being fitted with amplification. 

On the authorized VA audiological evaluation in December 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
25
55
70
LEFT
25
15
25
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
The examiner noted that it was hard for him to understand 
what people were saying to him from across even the short 
distance of a desk, and that loud noises bothered him a great 
deal.

On the authorized VA audiological evaluation in February 
2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
70
LEFT
15
10
25
55
60

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 80 percent in the left ear.  
The examiner noted that the hearing disability caused a 
severe impact on his daily life, and that his normal 
activities were seriously affected because the noises 
interfered with communication as well as hearing.  It was 
noted that he had been given hearing aids two years 
previously by VA but had not worn them to the examination. 

In assessing the Veteran's hearing loss, it is noted that he 
has been evaluated by both private and VA audiologists, and 
the results are comparable.   He has hearing loss in both 
ears at the very lowest levels of 250 Hertz, and then at 
varying higher levels in both ears at the mid-to higher 
levels.  His speech reception is not good, ranging at no more 
than 76-80.  He has been supplied hearing aids.  Nonetheless, 
his hearing impairment (and tinnitus for which he also has 
service connection which adds to the loss of hearing, with 
the roaring of the tinnitus in his ears) has become 
sufficiently severe as to cost him his employment as a 
substitute teacher.  He also was no longer able to work 
within the school system in other positions and functions 
which he credibly described in his testimony before the 
undersigned.  He has great difficulty in communicating and, 
as a result, is unable to be effective at that work and has 
had to retire.  

Although his ability to hear sounds is impaired and 
discrimination not good, his hearing loss is technically not 
yet quite at the Levels of II and V, which would be one way 
to schedularly warrant a 10 percent rating.  However, the 
Court, in such cases as Martinak and Vazquez-Flores, supra, 
has directed consideration of a number of factors in such 
cases, as cited above.  And while hearing loss is usually 
measured by a strict application of findings to a chart, 
there must be consideration given to any unusual and 
practical "daily-living" impact.  

Herein, the Board finds that there are exceptional 
considerations which, with consideration of the reasonable-
doubt doctrine, render the schedular evaluation inadequate.  
See 38 C.F.R. § 3.321(b)(1), supra.  There is clear 
identification of the industrial and occupational impact, and 
the Veteran has concisely and clearly elucidated the 
functional impairment caused in his daily living.  
Accordingly, the Board finds that his hearing loss disability 
presents an "exceptional or unusual disability picture," 
and more nearly approximates the level warranting a 10 
percent rating.  This evaluation is assigned for the entire 
appellate period, without the need for staging thereof. 

As to any higher evaluation, there is no evidentiary basis or 
assertion that the Veteran's hearing loss more nearly 
approximates the much higher loss levels of literal 
designations for Level IV and VI, for instance, as might be 
required for a rating in excess of 10 percent.

The Board appreciates the thorough and forthright testimony 
of the Veteran at his hearing before the undersigned.

ORDER

An initial evaluation of 10 percent for bilateral defective 
hearing is allowed, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


